--------------------------------------------------------------------------------

EXHIBIT 10.3
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into this 10th
day of June, 2013 by and between RLJ Entertainment, Inc. (the “Company”), and
Drew Wilson (“Executive”) (each, a “Party,” and collectively, the “Parties”).
 
Recital:
 
The Company desires to employ Executive as an employee of the Company, and
Executive desires to be employed as an employee, on the terms and conditions
provided in this Agreement.
 
NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the Parties hereto agree as follows:
 
Section 1.                Term.  The Company will employ Executive, and
Executive will serve the Company, as an employee under the terms of this
Agreement, for a term of three (3) years, commencing on the date hereof (the
“Initial Term”).  Upon expiration of the Initial Term, this Agreement shall
automatically terminate unless renewed or extended pursuant to a separate
written agreement executed by both parties.  The Company shall notify Executive
of its intent to renew, extend or take no action within 60 days of the end of
the Initial Term.  If Executive continues to be employed by the company
following the Initial Term in the absence of a new separate written agreement,
Executive shall be deemed to be an employee “at will” and shall not be entitled
to any severance pay upon termination.  Notwithstanding the foregoing,
Executive’s employment hereunder may be earlier terminated as provided in
Section 4 hereof.  The term of this Agreement, as in effect from time to time in
accordance with the foregoing, shall be referred to herein as the “Term.”  The
period of time between the commencement and the termination of Executive’s
employment hereunder shall be referred to herein as the “Employment Period.”
 
Section 2.                Employment.
 
(a)            Position and Reporting.  The Company hereby employs Executive as
the Chief Financial Officer (“CFO”) of the Company, for the Employment Period on
the terms and conditions set forth in this Agreement.  Executive represents and
warrants that (i) his employment with the Company does not and will not breach
any agreements with or duties to any former employer or any other third party;
(ii) Executive has no obligations inconsistent with the terms of this Agreement
or with his undertaking a relationship with the Company, and the Executive will
not enter into any agreement in conflict with this Agreement; and (iii) there is
no contract to assign inventions, trademarks, copyrights, ideas, processes,
discoveries or other intellectual property that is now in existence between
Executive and any other person or entity.

--------------------------------------------------------------------------------

(b)            Authority and Duties.  Executive shall exercise such authority,
perform such financial and executive duties and functions and discharge such
responsibilities as are reasonably associated with Executive’s position as CFO,
commensurate with the authority vested in Executive’s position, pursuant to this
Agreement and consistent with the direction provided by the CEO of the Company.
 During the Employment Period, Executive shall devote his full business time,
skill and efforts to the business of the Company, and to no other economic
endeavor.  Notwithstanding the foregoing, Executive may make and manage passive
personal business investments of his choice (including Executive’s
personally-owned real estate investment company, Maryland Improved Properties,
LLC, and in the case of publicly-held corporations, not to exceed five percent
(5%) of the outstanding voting stock) and serve in any capacity that does not
interfere with his duties and obligations hereunder, with any civic, educational
or charitable organization without seeking or obtaining prior approval by the
CEO of the Company.
 
Section 3.                Compensation and Benefits.
 
(a)            Base Salary.  During the Employment Period, the Company shall pay
to Executive, as compensation for the performance of his duties and obligations
under this Agreement, a base salary at the rate of $360,000 per annum, payable
in arrears not less frequently than monthly in accordance with the normal
payroll practices of the Company (“Base Salary”).  Such Base Salary shall be
subject to review by the Compensation Committee of the Board of Directors (the
“Compensation Committee”) each year for possible increase by the Company, but
shall in no event be decreased from its then-existing level during the
Employment Period.  Any such increase shall be in the discretion of the
Compensation Committee.
 
(b)            Annual Bonus.  During the Employment Period, Executive shall have
the opportunity to earn incentive compensation in accordance with the Company’s
incentive programs which may be established from time to time by the
Compensation Committee for senior employees of the Company.  The payment of any
incentive compensation under any such program shall be contingent upon the
achievement of certain corporate and/or individual performance goals established
by the Compensation Committee in its discretion.  It is agreed that Executive’s
“target” bonus is $110,000 for year one (2013) of the Term, prorated to take
into account the applicable Employment Period; which for 2013 is agreed to be
75%.  For Year 2 (2014) and Year 3 (2015) the CEO will recommend a target level
for approval by the Compensation Committee within 45 days preceding the
commencement of such year.  Such “target bonus” will in no case decrease from
Year 1 amount during the Term.  The Compensation Committee will establish
corporate and/or performance goals with each year’s target in mind within ninety
(90) days of the commencement of each applicable period.
 
(c)            Other Benefits.  During the Employment Period, Executive shall be
entitled to participate in all of the employee benefit plans, programs and
arrangements in effect during the Employment Period that are generally available
to senior employees of the Company, subject to and on a basis similar to the
terms, conditions and overall administration of such plans, programs and
arrangements. In addition, during the Employment Period, Executive shall be
entitled to fringe benefits and perquisites comparable to those of other senior
employees of the Company.  Executive shall be entitled to four (4) weeks’
vacation per year, subject to the accrual rate, accrual carry-over limitations
and other provisions set forth in the employee handbook as amended from time to
time (the “Employee Handbook”) and which Executive hereby acknowledges he is
bound by.
2

--------------------------------------------------------------------------------

(d)            Business Expenses.  During the Employment Period, the Company
shall reimburse Executive for all documented reasonable business expenses
actually incurred by Executive in the performance of his duties under this
Agreement, in accordance with the Company’s policies as set forth in the
Employee Handbook.  All expenses for a single activity or event in excess of
$5,000 shall require the advance written approval of the CEO.  Executive shall
comply with all budget limitations, approval and reporting requirements as the
Company may establish from time to time.
 
Section 4.                Termination of Employment.
 
(a)            Termination for Cause.  The Company may, in its discretion,
terminate Executive’s employment hereunder, with Cause, without prior notice.
 For purposes of this Agreement, the term “Cause” shall mean any one or more of
the following:
 

 
(i)
Dishonesty, theft, misrepresentation, deceit, or fraud in connection with
Executive’s performance of his duties or functions hereunder;

 

 
(ii)
Dishonesty, theft, misrepresentation, deceit, or fraud, other than in connection
with Executive’s performance of his duties or functions hereunder, provided such
actions cause harm, or potential harm, to the Company, including harm to the
reputation or functioning of the Company, or to Executive’s ability to fully
perform all duties or functions hereunder;

 

 
(iii)
Executive’s negligence, incompetence or insubordination, as determined in the
good faith, reasonable discretion of the Company, to perform the duties and
functions reasonably assigned to Executive by the Company, or to comply in all
material respects with the terms of this Agreement,  provided however, that if
the failure is such as may, in the reasonable opinion of the Company, be of the
nature that the Executive was unaware of his failure to perform, or comply with
the terms of this Agreement, the Company shall give notice of such failure, and
the Executive shall have up to fifteen (15) calendar days to remedy the
deficiency to the Company’s reasonable satisfaction.

 

 
(iv)
at any time prior to or after the execution of this Agreement, Executive’s
conviction for, or plea of nolo contendere to, a charge or commission of a
felony;

 

 
(v)
the Employee’s breach of any material provision of the Employee Handbook,
including, without limitation, the prohibition of sexual harassment, workplace
violence or harassment or drug use; or

 

 
(vi)
any breach by Executive of the provisions of Sections 6-9 hereof; provided
however, that if the breach is such as may, in the reasonable opinion of the
Company, be of the nature that the Executive was unaware of his breach;
Executive shall have thirty (30) days following written notice from the Company
to Executive to fully cure the same.

3

--------------------------------------------------------------------------------

(b)            Termination Upon Death or Permanent and Total Disability.
 Executive’s employment shall be terminated immediately and automatically upon
the death of Executive.  Executive’s employment may be terminated, at the option
of the Company, if Executive shall be rendered incapable of performing the
normal duties and functions of his employment, as determined in the discretion
of the Company, by reason of a Disability (as defined herein).  For purposes of
this Agreement, “Disability” shall mean any mental or physical condition either:
(i) defined to be a “disability” for purposes of eligibility to receive long
term disability benefits under the Company’s long term disability insurance
policy or contract as may be in effect from time to time for the benefit of
employees of the Company, or (ii) that impairs the ability of the Executive to
perform the normal duties and functions of his employment and which can be
expected to last, or which has lasted, for a period of six (6) or more
consecutive months from the first date of first onset.  If the Employment Period
is terminated by reason of the Disability of Executive, the Company shall give
thirty (30) days’ advance written notice to that effect to Executive.
 
(c)            Termination without Cause.  The Company may terminate Executive’s
employment without Cause, at any time, on thirty (30) days’ written notice.
 
(d)            Termination by Executive.  Executive may terminate the
Executive’s employment for any reason, at any time, upon thirty (30) days’
written notice to the Company.
 
Section 5.                Consequences of Termination.
 
(a)            Termination without Cause.  In the event of termination of
Executive’s employment hereunder by the Company without Cause (other than upon
death or Disability), Executive shall be entitled to the following exit pay and
benefits:
 
(i)            Exit Pay - For a period of the lesser of six (6) months following
termination of employment or the then-remaining Term hereof (the “Severance
Period”), Executive shall continue to receive payment of Executive’s Base Salary
as in effect immediately prior to such termination (paid in the same manner as
Executive’s Base Salary and subject to the same withholding); provided, as a
condition to such exit pay, Executive shall execute a general release in favor
of the Company in form and substance reasonably satisfactory to the Company.
 Executive will also receive a pro-rata (# of days worked prior to
termination/365) Annual Bonus based on the Company’s performance for the year in
which termination occurs.  Such Annual Bonus will be paid in the normal cycle of
bonus payments for the Company but not to exceed March 31st of the year
following termination.
 
(ii)            Benefits Continuation - Executive shall continue all benefits
through the date of termination (including any Severance Period), and not
thereafter, except that Executive will be entitled to elect continued medical
coverage in accordance with the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”).
 
(b)            Other Terminations.  In the event of termination of Executive’s
employment hereunder for any reason other than those specified in Section
5(a)(i) hereof, including but not limited to Executive’s voluntary termination,
termination or non-renewal by the Company at the end of the Initial Term,
Executive shall not be entitled to any exit pay, severance pay or other benefits
provided hereunder, except as may otherwise be required by applicable law.
4

--------------------------------------------------------------------------------

Section 6.               Confidentiality.
 
(a)            Generally.  All Confidential and Proprietary Information, as
defined herein, shall be and remain the sole and exclusive property of the
Company, without regard to any involvement Executive may have (or have had) in
the conception, development, creation, and/or modification of same.  Executive
agrees that he will not at any time during the Term hereof or at any time
thereafter (regardless of the reason for termination), in any fashion, form or
manner, either directly or indirectly, divulge, disclose or communicate to any
Person, in any manner whatsoever, any Confidential Information and Proprietary
Information.  For purposes of this Agreement, a “Person” means any legal person,
including, without limitation, any natural person, corporation, partnership,
joint venture, association, limited liability company, joint-stock company,
business trust, unincorporated organization, governmental entity or any other
entity of every nature, kind and description whatsoever.
 
(b)            “Confidential and Proprietary Information” Defined.
 “Confidential and Proprietary Information” means any and all information or
material: (i) disclosed or communicated by the Company to the Executive; (ii)
developed, learned, or otherwise acquired by Executive and relating, directly or
indirectly, to his employment with the Company; (iii) entrusted to the Company
by third parties; and/or (iv) disclosed or communicated to the Executive during
his employment with the Company by any third party that owes a duty of
confidentiality with respect to the information and/or material so disclosed or
communicated.  Confidential and Proprietary Information includes, but is not
limited to, inventions, confidential information, trade secrets, copyrighted
works (registered, unregistered, and/or common law), product ideas, techniques,
processes, formulas, computer software source and/or object code and
documentation, algorithms, system design, architecture, logic, structure,
software, mask works, data and/or any other information of any type relating to
research, development, marketing, forecasts, sales, profit margins, costs,
pricing, non-public financial or accounting information, lists of actual or
potential clients suppliers or partners, and/or personnel data, including
without limitation, the salaries, duties, qualifications, performance levels,
and terms of compensation of other Company employees, without regard in any
event to whether such information or material is or is not marked as
“proprietary” and/or “confidential.”  Confidential and Proprietary Information
may (but need not) be contained in material such as drawings, samples,
procedures, specifications, reports, studies, analyses, client or supplier
lists, budgets, cost or price lists, compilations and/or computer programs, or
may be in the nature of unwritten knowledge or know-how, without regard to
whether such knowledge or know-how is protected by the law of trade secrets.
 
(c)            Exclusions.  The provisions of this Section 6 shall not apply to:
(i) information that is public knowledge or available to the public other than
as a result of disclosure by Executive in breach of this Section 6; (ii)
information disseminated by the Company to third parties in the ordinary course
of business; (iii) information lawfully received by Executive from a third party
who, based upon inquiry by Executive, is not bound by a confidential
relationship to the Company or any of its Affiliates (as defined herein); or
(iv) information disclosed under a requirement of law or as directed by
applicable legal authority having jurisdiction over Executive.  For purposes of
this Agreement, an “Affiliate” of any Person means any Person, directly or
indirectly controlling, controlled by or under common control with such Person.
 A Person shall be deemed to have control when such Person possesses the power,
directly or indirectly, or has the power to direct or to cause the direction of,
the management and policies of a Person through the ownership of voting
securities, by contract or otherwise.
5

--------------------------------------------------------------------------------

Section 7.               Ownership of Company Documents.  All Company Documents
(as defined herein) shall be and remain the sole and exclusive property of the
Company without regard to any involvement Executive may have (or have had) in
the conception, development, creation, and/or modification of such Company
Documents.  All Company Documents, materials, and property in Executive’s
possession or under his control shall be destroyed or returned to the Company as
and when requested, excepting only his personal copies of records relating to
his compensation (“Personal Documents”).  Even if the Company does not so
request, Executive shall return all Company Documents, materials, and property
immediately upon the termination of employment without regard to the reason for
the termination, and, except for his Personal Documents, will not take with him
or give to any third party any Company Documents, materials, or property or any
reproduction thereof upon said termination of employment.  “Company Documents”
means documents or other media that contain or relate to Confidential and
Proprietary Information (as defined herein) or any other information concerning
the business, operations, or plans of the Company, whether such documents have
been prepared by Executive or by others.  Company Documents include, but are not
limited to, papers, drawings, photographs, charts, graphs, notebooks, client
lists, sound recordings and other printed, typewritten or handwritten documents.
 
Section 8.                Inventions; Copyrights; Further Assurances.
 
(a)            Inventions.  Executive hereby transfers, assigns, and conveys to
Company any and all rights he presently has or may acquire in any and all
Inventions (as defined herein) conceived, made, developed, or first reduced to
practice or learned by him and/or others during the term of his employment with
the Company.  This assignment shall include: (i) the right to file and prosecute
patent applications on such Inventions in any and all countries, (ii) the patent
applications filed and patents issuing thereon, and (iii) the right to obtain
copyright, trademark or trade name protection for any related work product.
 Executive shall promptly and fully disclose all such Inventions to the Company
conceived, made, developed, or first reduced to practice or learned, either
alone or jointly with others, during the term of his employment with the Company
and assist the Company in obtaining and protecting the rights therein (including
patents thereon) in any and all countries (at the Company’s sole cost and
expense); provided, however, that said Inventions will be the sole property of
the Company, whether or not patented or registered for copyright, trademark or
trade name protection, as the case may be, and which relate, directly or
indirectly, to his work for the Company.  Such disclosure shall be made promptly
after each Invention is conceived, made, developed, or first reduced to practice
or learned, whichever is earliest in time.  “Invention(s)” means any and all
discoveries, developments, concepts, designs, ideas, improvements, inventions
and/or works of authorship (including, but not limited to interim work product,
modifications, and derivative works), whether or not patentable, copyrightable,
or otherwise legally protectable.  This includes, but is not limited to, any new
product, method, procedure, process, formulation, algorithm, computer program,
software, technique, use, equipment, device, apparatus, system, compound,
composition of matter, design or configuration of any kind, and/or any
improvement(s) thereon.
6

--------------------------------------------------------------------------------

(b)            Copyrights.  Executive agrees to promptly and fully disclose to
the Company any and all copyrighted (registered, unregistered, or common law)
and potentially copyrightable subject matter that Executive conceives, creates,
develops, or modifies during the term of his employment by the Company and which
relates, directly or indirectly, to his work as an employee, including without
limitation, all computer programs, documentation, technical descriptions for
products, user’s guides, and/or illustrations, including any contributions to
such subject matter (“Copyright Product”).  All Confidential and Proprietary
Information which is Copyright Product shall be considered "work made for hire"
under the copyright laws of the United States, and the copyright for any and all
Copyright Product shall automatically be and remain the sole and exclusive
property of the Company.  Furthermore, Executive hereby transfers and assigns to
the Company any and all rights he presently possesses or may acquire in any and
all Copyright Product which, for any reason, does not qualify as "work made for
hire".  If any Copyright Product embodies or reflects any of preexisting rights,
Executive hereby grants to the Company an irrevocable, perpetual, nonexclusive,
worldwide, royalty-free right and license to use, reproduce, display, perform,
distribute copies of and prepare derivative works based upon such preexisting
rights and to authorize others to do any or all of the foregoing.
 
(c)            Further Assurances.  During and at any time after employment by
the Company and upon Company request, Executive will execute all papers in a
timely manner and do all reasonable acts necessary or desired to apply for,
secure, maintain and/or enforce patents, copyrights, trademarks and any other
legal rights in the United States and any foreign countries in any and all
inventions, Confidential and Proprietary Information and Copyright Product and
other intangible assets owned by and/or assigned to Company under this Agreement
or otherwise.  Executive will execute all papers and do any and all reasonable
acts necessary or desired to assign and transfer to Company, or any Person to
whom Company is obligated to assign its rights, Executive’s entire right, title,
and interest in and to any and all inventions, Confidential and Proprietary
Information and Copyright Product and other intangible assets.  In the event
that Company is unable for any reason whatsoever to secure Executive’s signature
to any document reasonably necessary or desired for any of the foregoing
purposes (including, but not limited to, renewals, extensions, re-registrations,
continuations, divisions or continuations in part), Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as his agents and attorneys-in-fact to act for and in his behalf and in his
stead, but only for the purpose of executing and filing any such document(s) and
doing all other lawfully permitted acts to accomplish the foregoing purposes
with the same legal force and effect as if executed by Executive.
 
Section 9.                Non-Solicitation of Executives.  Executive agrees that
he shall not during the Employment Period and for a period of twenty-four (24)
months following the end of the Employment Period, directly or indirectly, alone
or as principal, partner, joint venturer, officer, director, employee,
consultant, agent, independent contractor or stockholder, or in any other
capacity whatsoever: (i) hire, solicit for hire, employ, retain, or enter into
any employment, agency, consulting or other similar agreement or arrangement
with, any Person who, within the twenty-four (24) month period prior to the
termination of Executive’s employment by the Company, was an employee the
Company or a Company Affiliate, (ii)  induce or attempt to induce such Person to
terminate his employment with the Company or any Company Affiliate.
7

--------------------------------------------------------------------------------

Section 10.            Breach of Restrictive Covenants; Specific Enforcement.
 The restrictions contained in Sections 6 through 9 hereof, inclusive, are
necessary for the protection of the business and goodwill of the Company and its
Affiliates and are considered by the Executive to be reasonable for such
purposes.  It is acknowledged that it may be impossible to determine the
monetary damages incurred by Executive’s violation of this Agreement and that
any violation of this Agreement will cause irreparable, immediate and
substantial injury to the Company.  Accordingly, Executive agrees that Company
will be entitled, in addition to all other rights and remedies which may be
available, to an injunction enjoining and restraining Executive and any other
involved party from committing a violation of this Agreement and Executive
agrees to the issuance and entry of such injunction.  In addition, Company will
be entitled to such damages as it can demonstrate it has sustained by reason of
the violation of this Agreement by Executive and/or others.
 
Section 11.             Compliance With Code Section 409A.  All payments
pursuant to this Agreement shall be subject to the provisions of this Section
11.  Notwithstanding anything herein to the contrary, this Agreement is intended
to be interpreted and operated to the fullest extent possible so that the
payments and benefits under this Agreement either shall be exempt from the
requirements of  section 409A of the Internal Revenue Code of 1986, as amended
("Code Section 409A") or shall comply with the requirements of such provision;
provided however that notwithstanding anything to the contrary in this
Agreement, in no event shall the Company be liable to the Executive for or with
respect to any taxes, penalties or interest which may be imposed upon the
Executive pursuant to Code Section 409A.
 
(a)            Payments to Specified Executives.  To the extent that any payment
or benefit pursuant to this Agreement constitutes a “deferral of compensation”
subject to Code Section 409A (after taking into account to the maximum extent
possible any applicable exemptions) (a “409A Payment”) treated as payable upon a
“separation from service” pursuant to Code Section 409A (“Separation from
Service”), then, if on the date of the Executive’s Separation from Service, the
Executive is a Specified Executive, then to the extent required for Executive
not to incur additional taxes pursuant to Code Section 409A, no such 409A
Payment shall be made to the Executive earlier than the earlier of (i) six (6)
months after the Executive’s Separation from Service; or (ii) the date of his
death.  Should this Section 11 result in a delay of payments or benefits to
Executive, on the first day any such payments or benefits may be made without
incurring additional tax pursuant to Code Section 409A (the “409A Payment
Date”), the Company shall make such payments and provide such benefits as
provided for in this Agreement, provided that any amounts that would have been
payable earlier but for the application of this Section 11, shall be paid in
lump-sum on the 409A Payment Date.  For purposes of this Section 11, the terms
“Specified Executive” and “Separation from Service” shall have the meaning set
forth in Code Section 409A as determined in accordance with the methodology
established by the Company.  For purposes of determining whether a Separation
from Service has occurred for purposes of Code Section 409A, a Separation from
Service is deemed to include a reasonably anticipated permanent reduction in the
level of services performed by the Executive to less than twenty (20%) of the
average level of services performed by the Executive during the immediately
preceding 12-month period (or period of service if less than 12 months).
8

--------------------------------------------------------------------------------

(b)            Reimbursements.  For purposes of complying with Code Section 409A
and without extending the payment timing otherwise provided in this Agreement,
taxable reimbursements under this Agreement, subject to the following sentence
and to the extent required to comply with Code Section 409A, will be made no
later than the end of the calendar year following the calendar year the expense
was incurred.  To the extent required to comply with Code Section 409A, any
taxable reimbursements and any in-kind benefit under this Agreement will be
subject to the following:  (a) payment of such reimbursements or in-kind
benefits during one calendar year will not affect the amount of such
reimbursement or in-kind benefits provided during any other calendar year (other
than for medical reimbursement arrangements as excepted under Treasury
Regulations §1.409A-3(i)(1)(iv)(B) solely because the arrangement provides for a
limit on the amount of expenses that may be reimbursed under such arrangement
over some or all of the period the arrangement remains in effect); (b) such
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another form of compensation to the Executive and (c) the right to
reimbursements under this Agreement will be in effect for the lesser of the time
specified in this Agreement or ten years plus the lifetime of the Executive.
 Any taxable reimbursements or in-kind benefits shall be treated as not subject
to Code Section 409A to the maximum extent provided by Treasury Regulations
§1.409A-1(b)(9)(v) or otherwise under Code Section 409A.
 
(c)            Release.  The requirements for a release in Section 5(a)(i) shall
be construed in accordance with this Section 11 and Code Section 409A, and the
Executive shall not have the ability to determine the timing of any 409A
Payments by virtue of the time the Executive executes and delivers the release.
 
(d)            No Acceleration; Separate Payments; Termination of Employment.
 No 409A Payment payable under this Agreement shall be subject to acceleration
or to any change in the specified time or method of payment, except as otherwise
provided under this Agreement and consistent with Code Section 409A.  If under
this Agreement, a 409A Payment is to be paid in two or more installments, for
purposes of Section 409A, each installment shall be treated as a separate
payment.  Notwithstanding anything contained in this Agreement to the contrary,
the date on which a Separation from Service occurs shall be treated as the
termination of employment date for purposes of determining the timing of
payments under this Agreement to the extent necessary to have such payments and
benefits under this Agreement be exempt from the requirements of Code Section
409A or comply with the requirements of Code Section 409A.
 
(e)            Cooperation.  If the Company or Executive determines that any
provision of this Agreement is or might be inconsistent with the requirements of
Code Section 409A, the parties shall attempt in good faith to agree on such
amendments to this Agreement as may be necessary or appropriate to avoid
subjecting Executive to the imposition of any additional tax under Code Section
409A without changing the basic economic terms of this Agreement.
 Notwithstanding the foregoing, no provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
Code Section 409A from Executive or any other individual to the Company.  This
Section 11 is not intended to impose any restrictions on payments or benefits to
Executive other than those otherwise set forth in this Agreement or required for
Executive not to incur additional tax under Code Section 409A and shall be
interpreted and operated accordingly.
9

--------------------------------------------------------------------------------

Section 12.            Grant of Restricted Shares.  In consideration of
Executive’s employment and his execution of this Agreement, the Company hereby
grants to Executive 52,631 shares of the Company’s stock (the “Restricted
Shares”).  The Restricted Shares shall vest over a three (3)-year period with
23,316 shares vesting on the first anniversary of this Agreement, 14,658 shares
vesting on the second anniversary of this Agreement, and 14,657 shares vesting
on the third anniversary of this Agreement.  One-half (½) of the shares which
otherwise vest on each of the anniversaries above shall be subject to an
additional condition that the company achieve certain EBITDA or other financial
targets established by management and approved by the Compensation Committee for
each fiscal year in which the shares would otherwise vest.  If these targets are
not satisfied for the particular fiscal year, one-half (½) of the shares that
would otherwise vest will be forfeited.  In the event Executive’s employment
with the Company terminates prior to the third anniversary of this Agreement,
for any reason whatsoever, including, but not limited to, death, disability,
termination by Executive, or termination by the Company, all Restricted Shares
which have not vested as of the date of such termination shall be forfeited,
returned to the Company and cancelled without the payment of any consideration
whatsoever.  The Restricted Shares shall be issued in the name of Executive.
 Upon vesting, such vested shares shall be released to Executive.  As long as
Restricted Shares are unvested, Executive may not transfer, assign or otherwise
dispose of such shares.  Executive shall execute a stock assignment in the form
attached hereto to transfer or dispose of the Restricted Shares in accordance
with the terms of this Section 12.  The Restricted Shares shall otherwise be
subject to the terms and conditions of RLJ Entertainment, Inc. 2012 Incentive
Compensation Plan, as it may be amended from time to time.
 
Section 13.            Use of Proprietary Information.  Executive will not use
in the performance of his duties any documents or materials of a former employer
that are not generally available to the public or have not been legally
transferred to Company.  Company understands that situations may arise in the
future that may require Company to discuss with his future employers the
existence of this Agreement and Executive hereby expressly grants Company
permission to do so.
 
Section 14.            Notices.  For the purposes of this Agreement, notices,
demands and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered or (unless
otherwise specified) mailed by United States certified or registered mail,
return receipt requested, postage prepaid, addressed as follows:
10

--------------------------------------------------------------------------------

If to Executive:
 
Drew Wilson
     
With copy to:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Attention:
 
 



If to the Company:


RLJ Entertainment, Inc.
8515 Georgia Avenue, Suite 650
Silver Spring, Maryland  20910
Attention:  Miguel Penella
 
With copy to:


The RLJ Companies
3 Bethesda Metro Center
Suite 1000,
Bethesda, MD  20814
Attention:  H. Van Sinclair
 
and
 
Image Entertainment, Inc.
20525 Nordhoff Street Suite 200
Chatsworth, California 91311
Attention:  Michael Bayer


or to such other address as a party hereto shall designate to the other party by
like notice, provided that notice of a change of address shall be effective only
upon receipt thereof.  Notice shall be deemed duly given when received by the
addressee thereof, provided that any Notice sent by registered or certified mail
shall be deemed to have been duly given three (3) days from date of deposit in
the United States mails, unless sooner received.
 
Section 15.             Waiver of Breach.  Any waiver of any breach of the
Agreement shall not be construed to be a continuing waiver or consent to any
subsequent breach on the part of either Executive or of the Company.
11

--------------------------------------------------------------------------------

Section 16.           Assignment.  Executive may not assign his rights or
delegate his duties under this Agreement; provided, however, that this Agreement
shall inure to the benefit of and be binding upon the heirs, assigns or
designees of Executive to the extent of any payments due to Executive hereunder.
 Notwithstanding anything to the contrary contained herein, the Company shall be
free to assign its rights and delegate its duties under this Agreement, and this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of the Company, all as though such successors and assigns of the Company
and their respective successors and assigns were the Company.  As used in this
Agreement, the term “Company” shall be deemed to refer to any such successor or
assign of the Company referred to in the preceding sentence.
 
Section 17.            Withholding of Taxes.  All payments required to be made
by the Company to Executive under this Agreement shall be subject to the
withholding of such amounts, if any, relating to tax, and other payroll
deductions as the Company may reasonably determine it should withhold pursuant
to any applicable law or regulation.
 
Section 18.            Severability.  To the extent any provision of this
Agreement or portion thereof shall be invalid or unenforceable, it shall be
considered deleted therefrom and the remainder of such provision and of this
Agreement shall be unaffected and shall continue in full force and effect.
 
Section 19.            Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.
 
Section 20.            Governing Law.  This Agreement has been entered into
within the State of Maryland and shall be deemed performed therein.  This
Agreement shall be construed, interpreted and enforced in accordance with the
laws of the State of Maryland, without regard to conflicts of law principles.
 The Company and Executive hereby agree that any suit, action or proceeding
arising out of or based upon any claim under this Agreement shall be instituted
against Executive in state or federal court in Maryland, and Executive and
Company waive any objection they may have to the laying of venue of such suit,
action or proceeding therein.  EACH OF THE PARTIES HERETO HEREBY VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT EACH MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT.
 
Section 21.            Amendments.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing signed by Executive and an officer of the Company.  No
waiver by either Party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.  No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either Party which
are not set forth expressly in this Agreement.
12

--------------------------------------------------------------------------------

Section 22.             No Third Party Beneficiaries.  This Agreement shall not
confer any rights or remedies upon any Person other than the Parties and their
respective successors and permitted assigns.
 
Section 23.            Press Releases and Non-Disparagement.  Executive shall
not issue any press release or make any public announcement relating to the
subject matter of this Agreement without the prior written approval of the
Company.  The Company may use Executive’s name, photograph, likeness, voice,
other personal attribute, and biographical and other information in any media
during his employment for any business purpose.  In consideration of the
compensation and benefits to be paid or provided to Executive by the Company,
Executive agrees that he will not, during or after the term of his employment
hereunder, make any statement or otherwise take any action that would or might
reasonably be interpreted as harmful or disparaging to the Company or any
Company Affiliates or any of their direct or indirect subsidiaries, or any of
their stockholders, directors, officers, executives, agents or representatives.
 
Section 24.            Headings; Explanatory Note.  The section headings
contained in this Agreement are inserted for convenience only and shall not
affect in any way the meaning or interpretation of this Agreement.  The
explanatory appearing at the beginning of this Agreement are not mere recitals
but are an integral part of the agreement embodied hereby.
 
Section 25.            Expenses.  Each of the Parties will bear its own costs
and expenses (including legal fees and expenses) incurred in connection with
this Agreement and the transactions contemplated hereby.  Notwithstanding the
foregoing, the Parties agree that in the event that a Party is successful in
whole or in part in any legal action against the other Party under this
Agreement (including, without limitation, an action to enforce the restrictions
contained in Sections 6 through 9 hereof, inclusive), the prevailing Party will
be entitled to recover all costs associated with such action, including
reasonable attorneys’ fees, from the other Party.
 
Section 26.             Construction.
 
(a)            Any reference to any federal, state, local, or foreign statute or
law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  Words in the singular shall
be held to include the plural and vice versa, and words of one gender shall be
held to include the other genders as the context requires.  The terms “hereof,”
“herein,” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole (including all of the
Schedules and Exhibits hereto) and not to any particular provision of this
Agreement.  The word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation,” unless otherwise
specified.  The word “or” shall not be exclusive, and references to a Person are
also references to its permitted successors and assigns.
 
(b)            This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted.
13

--------------------------------------------------------------------------------

Section 27.           Entire Agreement.  This Agreement constitutes the entire
agreement by the Company and Executive with respect to the subject matter hereof
and supersedes any and all prior agreements or understandings between Executive
and the Company with respect to the subject matter hereof, whether written or
oral.  This Agreement may be amended or modified only by a written instrument
executed by Executive and the Company.
 
Section 28.            Survival.  The obligations of Sections 5 through 10, 14,
20, 23, 25 inclusive, and this Section 28 shall survive any termination or
expiration of this Agreement.


[Signature page follows]
14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement under seal as of
the date first set forth above.


 
RLJ ENTERTAINMENT, INC.
 
 
 
By:
/s/ MIGUEL PENELLA
 
 
 
Miguel Penella, Chief Executive Officer
 
 
 
 
 
 
EXECUTIVE:
 
 
 
/s/ DREW WILSON
 
 
Drew Wilson
 



[Signature Page to Employment Agreement
between RLJ Entertainment, Inc. and Drew Wilson]
 

--------------------------------------------------------------------------------